Citation Nr: 0020579	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  96-37 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
left shoulder disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970, from June 1971 to March 1980, and from 
September 1981 to October 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida that 
denied the veteran claims of entitlement to service 
connection for a low back disability, to include as secondary 
to a service-connected left shoulder disability, and for 
bilateral hearing loss.  In May 1998, the claim for service 
connection for a low back disability was remanded to the RO 
for further development, and in October 1999, both claims 
were remanded to the RO.  In May 2000, a hearing was held 
before a member of the Board at the RO (a Travel Board 
hearing).  

The Board notes that the RO had previously determined that a 
substantive appeal received in July 1999 with respect to the 
claim for service connection for bilateral hearing loss was 
not timely.  However, subsequent to the October 1999 Board 
remand, it was determined that the substantive appeal was 
timely.  Thus, testimony with respect to the merits of this 
claim (as opposed to whether a timely appeal was filed) was 
presented during the May 2000 hearing, and the issue is as 
characterized above.  


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
tending to demonstrate that he suffers from a low back 
disability related in any way to service or his service-
connected left shoulder disability, or that he was diagnosed 
with this arthritis of the low back disability within a year 
of his separation from service.

2.  The evidence sufficiently demonstrates that the veteran 
has bilateral hearing loss attributable to service.


CONCLUSION OF LAW

1.  The claim of entitlement to service connection for a low 
back disability, to include as secondary to a service-
connected left shoulder disability, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  With resolution of all reasonable doubt in the veteran's 
favor, bilateral hearing loss resulted from his service on 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  If arthritis or sensorineural hearing loss 
become manifest to a compensable degree within one year of 
active duty they shall be considered to have been incurred in 
that period of active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. § 3.309 (1999).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (1999).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet. App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (hereinafter the Court) 
as "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the inservice injury or disease and the 
current disability (through medical evidence). Caluza at 506. 
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, the third Caluza requirement can also be met if 
there is evidence demonstrating that a disability is 
proximately due to or the result of a service-connected 
disease or injury or if there is evidence that a service-
connected disability has aggravated a non-service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen.


a.  Service connection for a low back disability, to include 
as secondary to a service-connected  left shoulder 
disability.

The veteran and his representative contend, in substance, 
that service connection is warranted for a low back 
disability, to include as secondary to a service-connected 
left shoulder disability.  The veteran has noted that he 
injured his back doing yard work in service but that the 
cumulative effect of training (including as a tank commander) 
and exercising in service led to the disability.  He also 
contends that his service-connected  left shoulder disability 
has aggravated the low back disability.  

With regard to the first requirement under Caluza, the Board 
notes that there is medical evidence of record demonstrating 
that the veteran currently suffers from a low back 
disability.  Specifically, the report of the most recent VA 
orthopedic examination, dated in October 1998, notes a 
diagnosis of degenerative disc disease of the lumbar spine.  

Further, the veteran was previously diagnosed with 
degenerative changes of the lumbar spine consistent with 
osteoarthritis as the result of January 1997 examination 
conducted at the Lyster Army Hospital in Fort Rucker, 
Alabama; similar diagnoses are noted in other private medical 
records associated with the claims folder.  This medical 
evidence sufficiently demonstrates that the veteran suffers 
from a low back disability, and thus satisfies the first 
Caluza requirement (that there be a current disability 
demonstrated through medical diagnosis).

Regarding the second requirement of Caluza, a review of the 
veteran's service medical records reveals that he presented 
in April 1984 complaining of increased back pain after 
straining his back the previous day while doing yard work.  
He was diagnosed with a low back strain at the time.  The 
service medical records are negative for any additional 
treatment for this low back strain or for any other low back 
injuries during service.  In fact, the reports of several 
subsequent inservice examinations - including the August 1989 
retirement examination report - indicate that the veteran's 
spine was normal, and no complaints or treatment of a low 
back disability are noted.  As such, it is clear that low 
back strain incurred in 1984 was acute and transitory in 
nature, and resolved without residual disability, at least 
during service.  Nevertheless, for the purpose of a well-
grounded analysis, the April 1984 record of treatment is 
sufficient to meet the second requirement set forth in Caluza 
(incurrence or aggravation of a disease or injury in 
service).  

Regarding the third requirement of Caluza, the Board notes 
that the medical evidence of record does not demonstrate that 
the veteran's low back disability is related to his active 
duty service or to his service-connected left shoulder 
disability.  This evidence includes private medical records 
as well as VA medical records. 

The report of a VA examination conducted in June 1993 
reflects that the veteran gave a history of low back pain for 
the prior four years.  Physical examination resulted in a 
diagnosis of congenital lordosis and muscle strain of the 
lumbar spine, and X-rays taken in conjunction with this 
examination revealed minimal degenerative changes in the 
lumbar spine.  The examiner, however, made no comment 
regarding any relationship between this diagnosis and the 
veteran's service or his left shoulder disability.  

As well, the veteran was examined by Lynn C. Garner, M.D. in 
November 1995 and January 1996, and related that a chronic 
back disability began in 1984, but Dr. Garner, who diagnosed 
the veteran with lumbar spondylosis with degenerative disc 
disease, did not provide any opinion regarding the etiology 
of the low back disability.  

In November and December 1995, the veteran received treatment 
at Rehab Management Systems, Inc. where he related that his 
left shoulder disability caused the onset of low back pain.  
No medical relationship to support this contention is noted 
in records of this treatment.  

In letters dated in May and August 1996, and May 1997, James 
B. Craven, M.D.,  relates that the veteran suffers from 
degenerative disc disease of lumbar spine with muscle spasms, 
and that the veteran gave a history of back trauma in 
service.  

As noted above, in October 1998 the veteran was diagnosed 
with degenerative disc disease of the lumbar spine.  The VA 
examiner who conducted the examination indicated that he 
reviewed the claims folder, and noted the veteran's 
contentions regarding the etiology of his back disability 
(i.e. that the disability is related to the rigors of service 
and/or was aggravated by his left shoulder disability).  The 
examiner also reported the findings noted in the veteran's 
service medical records  and post-service treatment records, 
noted above.  

The report indicates that on examination the veteran related 
that his back remained symptomatic and that he described 
chronic pain including when bending, lifting, or carrying.  
He also reported periodic leg numbness.  Physical examination 
of the low back revealed, among other things, no back spasms, 
tenderness to palpation, and flexion motion to 70 degrees and 
extension to 30 degrees.  

In concluding the examination report, the examiner stated 
that the available medical evidence did not support the 
contention that the veteran's current back complaints were 
related either directly or indirectly to his service, and 
that he would be resorting to speculation and conjecture to 
say that the veteran's low back disability was related to 
service (to include operating tanks) or to his service-
connected left shoulder disability. 

During the May 2000 Travel Board hearing, the veteran 
testified that he first injured his low back in 1981 while in 
service as a crewman on a tank, and that he treated his back 
with aspirin and heat packs.  He noted that his duties as a 
tank commander (riding over rough terrain and the like) and 
as a fitness trainer collectively contributed to his current 
low back disability.  

Of record are statements, received in August, September, and 
October 1986, from fellow servicemen who served with the 
veteran and noted that they observed him experience severe 
back pain while in service at different times from 1982 to 
1989.  In another statement, dated in April 2000, a 
acquaintance of the veteran notes that he has witnessed the 
veteran's back problems for the past nine years.  

There is no question that the veteran or other lay persons 
are competent to testify that the veteran experienced back 
pain during and/or since service.  However, they are lay 
persons, not shown to possess the medical training and 
expertise to competently render a medical opinion.  Hence, 
any assertions that the veteran's current low back disability 
is related to service or his service-connected left shoulder 
disability do not constitute competent medical evidence of 
the required nexus, and are of little probative value.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu.  

As there is no medical evidence that the veteran suffers from 
a low back disability related to service or to his service-
connected left shoulder disability, or that he was diagnosed 
with this arthritis of the low back within a year of his 
separation from service, the third requirement under Caluza, 
in order to make a claim well grounded, is not met.  
Accordingly, the Board is compelled to find that the 
veteran's claim of entitlement to service connection for a 
low back disability, to include as secondary to a service-
connected left shoulder disability, is not well grounded.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.



b.  Entitlement to service connection for bilateral hearing 
loss.

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for entitlement to service connection for bilateral 
hearing loss is well grounded. 38 U.S.C.A. § 5107(a) (West 
1991) and Murphy.  The Board is satisfied that all relevant 
facts regarding this claim have been properly developed to 
the extent indicated by law and that no further assistance to 
the veteran is required to comply with the duty to assist.  
Id. 

Initially, the Board notes that the medical evidence of 
record demonstrates that the veteran currently suffers from 
disabling impaired hearing as defined by 38 C.F.R. § 3.385 
(1999).  The most recent evidence in this regard is a March 
1999 VA examination report which notes speech recognition 
scores using the Maryland CNC Test of 92 percent in the right 
ear and 88 percent in the left ear. 

With respect to the veteran's hearing loss, it is contended 
that it resulted from his exposure to noise in conjunction 
with his duties as a tank commander.  The veteran explained, 
during the May 2000 Travel Board hearing, that it was only 
during the last few years of his service that he wore hearing 
protection, and was otherwise exposed to machine gun and main 
gun fire.  The Board notes that a review of the veteran's 
Form DD-214 reveals that he served at least eight years as a 
tank crewman an/or commander; his testimony is therefore 
credible, and exposure to acoustic trauma is consistent with 
at least part of his service duties.  

In the report of the March 1999 VA examination, the examiner 
states that from a review of the "[v]eteran's history and 
the test results [from the examination], [his] high frequency 
hearing loss could have been caused from noise exposure, 
possibly from military service."  

Taking into account the veteran's testimony, the medical 
examination report, and the applicable law, noted above, the 
Board finds that, in resolving all doubt in the veteran's 
favor, the evidence supports the veteran's claim for service 
connection for bilateral hearing loss.  The veteran currently 
has hearing loss that resulted from inservice noise exposure.


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left shoulder 
disability is denied.

Service connection for bilateral hearing loss is granted.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

